On March 21, 2013, the Defendant was convicted of CHARGE 1: Criminal Possession of Dangerous Drugs, a felony, in violation of Section 45-9-102(6), MCA, and committed to the Department of Corrections for a period of Five (5) years, with Two (2) years suspended on conditions that Defendant will attend and successfully complete the NEXUS Program followed by pre-release; and CHARGE 2: Driving While License is Suspended or Revoked, a misdemeanor, in violation of Section 61-5-212, MCA, and sentenced to the Ravalli County Detention Center for a period of Six (6) months, suspending all but 72 days of the sentence. This sentence shall rim consecutively with the sentence in CHARGE 1 above; and other terms and conditions set forth in the Judgment given March 21, 2013.
On August 1,2013, the Defendant’s Application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court (hereafter “the Division”).
The Defendant was present and was represented by Ed Sheehy, Jr., Attorney at Law. The State was not represented.
Before hearing the Application, the Defendant was advised that the Division has the authority not only to reduce the sentence or affirm it, but also increase it. The Defendant was further advised that there is no appeal from a decision of the Division. The Defendant acknowledged that he understood this and stated that he wished to proceed.
Rule 17 of the Rules of the Sentence Review Division of the Supreme Court of Montana provides that, “The sentence imposed by the District Court is presumed correct, and the sentence will not be reduced or increased unless it is deemed clearly inadequate or excessive.” (Section 46-18-904(3), MCA).
The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is inadequate or excessive.
Therefore, it is the unanimous decision of the Division that the sentence shall be AFFIRMED.
Done in open Court this 1st day of August, 2013.
Chairperson, Hon. Loren Tucker, Member Hon. Brad Newman and Member Hon. Kathy Seeley.